Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 03, 2022

The Court of Appeals hereby passes the following order:

A22A1425. KEMIEL OBRYAN DOWNER v. THE STATE.

      In November 2018, Kemiel Obryan Downer, while represented by counsel, was
convicted of two counts of aggravated assault. Downer’s trial counsel filed a timely
motion for new trial. Thereafter, Downer obtained new counsel, who filed an
amended motion for new trial. The trial court entered a written order denying the
motion for new trial on January 10, 2022. Downer filed a pro se notice of appeal on
February 7, 2022. The State has filed a motion to dismiss the appeal.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, the record shows that Downer was
represented by counsel at the time the trial court entered its order denying his motion
for new trial, and nothing in the record indicates that counsel either withdrew or was
relieved from representing Downer. See White v. State, 302 Ga. 315, 319 (2) (806
SE2d 489) (2017) (rejecting defendant’s argument that representation terminates
upon entry of judgment and recognizing that a defense counsel’s duties toward a
client extend for at least the 30 days after the entry of judgment when a notice of
appeal may be filed). Under these circumstances, Downer’s pro se notice of appeal
is a legal nullity and must be dismissed. See Soberanis v. State, 345 Ga. App. 403,
405 (812 SE2d 800) (2018).
     Accordingly, the State’s motion to dismiss is GRANTED, and this appeal is
hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                           Clerk’s Office,
                                   Atlanta,____________________
                                             08/03/2022
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                  , Clerk.